Exhibit 10.2

 

THIRTEENTH AMENDMENT TO
MASTER TRANSACTION AGREEMENT

 

This Thirteenth Amendment to the Master Transaction Agreement (this
“Amendment”), dated as of July 31, 2009 (the “Amendment Date”), by and among
MXEnergy Inc., a Delaware corporation (the “Counterparty”), MXEnergy
Holdings Inc. (the “Parent”) and certain Subsidiaries thereof, as guarantors
(collectively, the “Guarantors”), and Société Générale, as hedge provider (the
“Hedge Provider”).

 

PRELIMINARY STATEMENTS

 

A.            Reference is made to each of (i) the Master Transaction Agreement,
dated as of August 1, 2006, as amended by (A) the First Amendment to Master
Transaction Agreement dated as of April 6, 2007, (B) the Second Amendment to
Master Transaction Agreement dated as of December 17, 2007, (C) the Third
Amendment to Master Transaction Agreement dated as of May 12, 2008, (D) the
Fourth Amendment to Master Transaction Agreement dated as of July 31, 2008,
(E) the Fifth Amendment to Master Transaction Agreement dated as of
September 30, 2008, (F) the Sixth Amendment to Master Transaction Agreement
dated as of November 4, 2008, (G) the Seventh Amendment to Master Transaction
Agreement dated as of November 7, 2008, (H) the Eighth Amendment to Master
Transaction Agreement dated as of November 17, 2008, (I) the Ninth Amendment to
Master Transaction Agreement dated as of March 16, 2009, (J) the Tenth Amendment
to the Master Transaction Agreement dated as of May 15, 2009, (K) the Eleventh
Amendment to the Master Transaction Agreement dated as of May 29, 2009, (L) the
Twelfth amendment to the Master Transaction Agreement dated as of June 8, 2009
(the “Twelfth Amendment”) and (M) this Amendment  (the original Master
Transaction Agreement, as amended through this Amendment, being herein referred
to as the “Master Transaction Agreement”), among the Counterparty, the
Guarantors and the Hedge Provider, (ii) the ISDA Master Agreement (as defined in
the Master Transaction Agreement and amended to date, including by the Seventh
Amendment to the Schedule to the ISDA Master Agreement dated as of the date
hereof), (iii) the Credit Agreement (as defined in the Master Transaction
Agreement and amended to date), and (iv) the Intercreditor Agreement (as defined
in the Master Transaction Agreement and amended to date);

 

B.            The Counterparty and the Guarantors have requested that the Hedge
Provider amend the Master Transaction Agreement;

 

C.            The Counterparty has advised the Hedge Provider that certain
Trigger Events (as defined in the Credit Agreement) have occurred and certain
Trigger Events may have occurred that, if not waived by the Lenders thereunder,
could constitute Events of Default under the Credit Agreement;

 

D.            The Lenders under the Credit Agreement have agreed to waive any
Event of Default (as defined in the Credit Agreement) that could result from any
such Trigger Event pursuant to the Sixth Amendment, Waiver and Consent to the
Credit Agreement dated as of the date hereof and attached hereto as Exhibit A
(the “Credit Agreement Sixth Amendment”);

 

--------------------------------------------------------------------------------


 

E.             The Hedge Provider is willing to amend the Master Transaction
Agreement on the terms and conditions set forth herein; and

 

F.             The Hedge Provider and the Counterparty have agreed to certain
other matters relating to the foregoing as set forth herein.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the premises and the covenants and agreements
contained herein, the parties hereto hereby agree as follows:

 

Section 1.               Definitions.  Unless otherwise specifically provided
herein, capitalized terms used but not defined herein shall have the meanings
specified in the Master Transaction Agreement.

 

Section 2.               Amendments to Master Transaction Agreement.  The Master
Transaction Agreement is hereby amended as set forth below, which amendments
shall be effective as of the date on which the requirements set forth in
Section 6 of this Amendment are satisfied (the “Amendment Effective Date”):

 


(A)           SECTION 1.01 OF THE MASTER TRANSACTION AGREEMENT IS HEREBY AMENDED
TO ADD, AMEND OR RESTATE, AS APPLICABLE, THE FOLLOWING DEFINITIONS IN THEIR
ENTIRETY:


 

“Accrued Receipts” means $1,314,000, which amount represents all amounts as of
July 31, 2009 that have accrued and would otherwise be payable by the Hedge
Provider to the Counterparty (without any provision for netting that may
otherwise be applicable under the Master Transaction Agreement or the ISDA
Master Agreement) on or before August 31, 2009 under the Master Transaction
Agreement and the ISDA Master Agreement.

 

“Commitment Termination Date” means August 18, 2009 provided that the Commitment
Termination Date shall be further extended to August 31, 2009 if both (a) the
conditions for the extension of the Maturity Date of the Credit Agreement set
forth in the Credit Agreement Sixth Amendment, requiring an extension of the
Maturity Date (as defined in the Credit Agreement) to August 31, 2009, are
satisfied or waived, and the Hedge Provider has received written evidence that
the Maturity Date under the Credit Agreement has been so extended and (b) the
Counterparty has delivered to the Hedge Provider no later than August 14, 2009,
a binding commitment letter, which (i) provides that the committing party’s
obligations thereunder are not subject to the completion of due diligence and
(ii) is in form and substance satisfactory to the Hedge Provider in its sole
discretion and (iii) sets forth a closing date that is no later than August 31,
2009, and which commitment letter provides for either (x) the payment in full of
all amounts owing to the Hedge Provider under the ISDA Master Agreement in
respect of the termination of each Transaction (as defined in the ISDA Master
Agreement) entered into thereunder (assuming for such purpose that August 31,

 

--------------------------------------------------------------------------------


 

2009 is the Early Termination Date under the ISDA Master Agreement) and/or
(y) to the extent that one or more Transactions under the ISDA Master Agreement
are not terminated on or about August 31, 2009, the assumption (whether through
novation or otherwise) of all such Transactions under the ISDA Master Agreement
by an entity that has made a firm offer which, when made, is capable of becoming
legally binding upon acceptance.

 

“Twelfth Amendment Extension Fee” means the Unearned Extension Fee set forth in
the Twelfth Amendment of $1,000,000, which fee has been paid to the Hedge
Provider by the Counterparty and which the Counterparty acknowledges has been
fully earned by the Hedge Provider.

 

“Extension Fee” means the Twelfth Amendment Extension Fee and/or the Thirteenth
Amendment Extension Fee, as the context may require.

 

“Credit Agreement Sixth Amendment” means the Sixth Amendment, Waiver and Consent
to the Credit Agreement dated as of July 31, 2009.

 

“Thirteenth Amendment” means the Thirteenth Amendment to the Master Transaction
Agreement dated as of July 31, 2009.

 

“Thirteenth Amendment Extension Fee” means an amount equal to $250,000, which
fee shall be fully earned by the Hedge Provider and payable by the Counterparty
to the Hedge Provider on the Amendment Date, and which fee shall include any
amount otherwise payable as a Management Fee by the Counterparty under the terms
of the Master Transaction Agreement for the period ending August 31, 2009.

 


(B)           SECTION 1.01 OF THE MASTER TRANSACTION AGREEMENT IS HEREBY AMENDED
TO DELETE THE DEFINED TERMS “DETERMINATION DATE”, “RELEASE DATE” AND “UNEARNED
EXTENSION FEE”.


 


(C)           THE FOURTH PARAGRAPH OF THE DEFINITION OF “MILESTONE” CONTAINED IN
SECTION 1.01 OF THE MASTER TRANSACTION AGREEMENT IS HEREBY AMENDED BY DELETING
THE “AND” AT THE END THEREOF.


 


(D)           THE FIFTH PARAGRAPH OF THE DEFINITION OF “MILESTONE” CONTAINED IN
SECTION 1.01 OF THE MASTER TRANSACTION AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY.


 


(E)           THE DEFINITION OF “MILESTONE” CONTAINED IN SECTION 1.01 OF THE
MASTER TRANSACTION AGREEMENT IS HEREBY AMENDED BY ADDING THE NEW PARAGRAPHS FIVE
AND SIX IN THEIR PROPER SEQUENTIAL ORDER:


 

“(v)         August 31, 2009, a Liquidity Event shall be consummated; and

 

(vi)          August 31, 2009, financial closing and funding of (1) the
refinancing in full of the Obligations (as defined in the Credit Agreement) and
(2) either (x) the payment in full of all amounts owing to the Hedge Provider
under the ISDA Master Agreement in respect of the termination of each
Transaction (as defined in

 

--------------------------------------------------------------------------------


 

the ISDA Master Agreement, the Master Transaction Agreement and any other
agreement  between the Counterparty and the Hedge Provider and/or (y) to the
extent that one or more Transactions under the ISDA Master Agreement are not
terminated on or about the Commitment Termination Date, the assumption (whether
through novation or otherwise) of all such Transactions under the ISDA Master
Agreement with an eligible counterparty consented to by the Hedge Provider in
its sole discretion, has in each case been achieved.”

 


(F)            THE DEFINITION OF “MILESTONE” CONTAINED IN SECTION 1.01 OF THE
MASTER TRANSACTION AGREEMENT IS HEREBY AMENDED BY ADDING THE FOLLOWING NEW
PARAGRAPH TO THE END THEREOF:


 

“Notwithstanding anything to the contrary contained herein, any Trigger Event
under the Credit Agreement, including, without limitation, any Trigger Event
added to the Credit Agreement pursuant to the Credit Agreement Sixth Amendment
or any other amendment or modification thereof on or after the Amendment Date,
shall be automatically deemed to be an additional “Milestone” hereunder.”

 


(G)           SECTION 2.06(A) OF THE MASTER TRANSACTION AGREEMENT IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 


“(A)         NOTWITHSTANDING ANY TERM OR PROVISION IN THIS AGREEMENT OR ANY
TRANSACTION DOCUMENT, THE COUNTERPARTY COVENANTS AND AGREES THAT (I) THE
AGGREGATE FIXED PRICE OPEN POSITIONS IN RESPECT OF ALL NATURAL GAS HEDGING
TRANSACTIONS FROM TIME TO TIME IN EFFECT BETWEEN THE HEDGE PROVIDER AND THE
COUNTERPARTY (AS DETERMINED BY THE HEDGE PROVIDER) SHALL NOT AT ANY TIME EXCEED
11 BCF WITHOUT THE PRIOR WRITTEN CONSENT OF THE HEDGE PROVIDER, (II) THE RATIO
OF FIXED PRICE NATURAL GAS VOLUMES TO VARIABLE PRICE NATURAL GAS VOLUMES (AS
DETERMINED BY THE HEDGE PROVIDER) SHALL NOT AT ANY TIME EXCEED 70:30 WITHOUT THE
PRIOR WRITTEN CONSENT OF THE HEDGE PROVIDER AND (III) NEW NATURAL GAS HEDGING
TRANSACTIONS MAY BE ENTERED INTO AFTER THE AMENDMENT DATE ONLY IF THE
COUNTERPARTY OR ANY SUCCESSOR TO THE EXISTING COUNTERPARTY AT SUCH TIME IS
ACCEPTABLE TO THE HEDGE PROVIDER IN ITS SOLE DISCRETION.”


 


(H)           SECTION 7.01 OF THE MASTER TRANSACTION AGREEMENT IS HEREBY AMENDED
AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 


“SECTION 7.01         SPECIFIED EVENTS. THE OCCURRENCE OF ANY OF THE FOLLOWING
EVENTS SHALL CONSTITUTE A “SPECIFIED EVENT” HEREUNDER:


 


(A)           THE OCCURRENCE OF (I) AN EVENT OF DEFAULT UNDER ANY ISDA DOCUMENT
WITH RESPECT TO WHICH THE COUNTERPARTY IS THE DEFAULTING PARTY, (II) ANY
TERMINATION EVENT UNDER ANY ISDA DOCUMENT WITH RESPECT TO WHICH THE COUNTERPARTY
IS AN AFFECTED PARTY OR (III) ANY VPEM SPECIFIED EVENT; OR

 

--------------------------------------------------------------------------------



 


(B)           THE COUNTERPARTY OR ANY OTHER TRANSACTION PARTY SHALL FAIL TO PAY
ANY AMOUNT DUE AND PAYABLE SOLELY UNDER THIS AGREEMENT TO THE HEDGE PROVIDER
WITHIN TWO (2) BUSINESS DAYS AFTER THE SAME BECOMES DUE AND PAYABLE; OR


 


(C)           ANY REPRESENTATION OR STATEMENT MADE OR DEEMED TO BE MADE BY THE
COUNTERPARTY OR ANY OTHER TRANSACTION PARTY (OR ANY OF THEIR RESPECTIVE
OFFICERS) IN THIS AGREEMENT, IN ANY OTHER TRANSACTION DOCUMENT, OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, SHALL PROVE TO HAVE BEEN
INCORRECT IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED TO BE MADE; OR


 


(D)           ANY TRANSACTION PARTY SHALL (I) FAIL TO PERFORM OR OBSERVE ANY
COVENANT CONTAINED IN (OR INCORPORATED BY REFERENCE IN) SECTIONS 5.01, 5.07(A),
5.10 OR 5.12 OF THIS AGREEMENT OR IN ARTICLE VI OF THIS AGREEMENT OR (II) FAIL
TO PERFORM OR OBSERVE ANY OTHER TERM OR COVENANT SET FORTH IN THIS AGREEMENT
WHICH IS NOT COVERED BY CLAUSE (I) ABOVE OR ANY OTHER PROVISION OF THIS
SECTION 7.01 IF SUCH FAILURE SHALL REMAIN UNREMEDIED FOR TEN (10) DAYS; OR


 


(E)           THE OCCURRENCE OF ANY VIOLATION OF ANY COVENANT SPECIFIED IN
SECTION 2.06(A) OF THIS AGREEMENT; OR


 


(F)            THE OCCURRENCE OF A CHANGE IN CONTROL; OR


 


(G)           THE OCCURRENCE OF ANY EVENT OF DEFAULT (AS DEFINED IN THE CREDIT
AGREEMENT); OR


 


(H)           THIS AGREEMENT, AT ANY TIME AFTER ITS EXECUTION AND DELIVERY AND
FOR ANY REASON OTHER THAN AS EXPRESSLY PERMITTED HEREUNDER, CEASES TO BE IN FULL
FORCE AND EFFECT; OR ANY TRANSACTION PARTY OR ANY OTHER PERSON CONTESTS IN ANY
MANNER THE VALIDITY OR ENFORCEABILITY OF ANY OF THIS AGREEMENT; OR ANY
TRANSACTION PARTY DENIES THAT IT HAS ANY OR FURTHER LIABILITY OR OBLIGATION
UNDER THIS AGREEMENT, OR PURPORTS TO REVOKE, TERMINATE OR RESCIND, THIS
AGREEMENT; OR


 


(I)            THE HEDGE PROVIDER SHALL FAIL TO HAVE AN ACCEPTABLE SECURITY
INTEREST IN ANY OF THE COLLATERAL, IN EACH CASE WITH THE RELATIVE PRIORITIES
DESCRIBED IN THIS AGREEMENT AND THE INTERCREDITOR AGREEMENT; OR


 


(J)            THE OCCURRENCE OF THE COMMITMENT TERMINATION DATE; OR


 


(K)           THE OCCURRENCE OF A CREDIT FACILITY EVENT; OR


 


(L)            FAILURE OF THE COUNTERPARTY TO RECEIVE THE PROCEEDS OF THE BRIDGE
FINANCING BY NOVEMBER 17, 2008 (OR SUCH LATER DATE AS THE HEDGE PROVIDER MAY
APPROVE); OR


 


(M)          FAILURE OF THE COUNTERPARTY TO SATISFY THE REQUIREMENTS OF ANY
MILESTONE; OR

 

--------------------------------------------------------------------------------



 


(N)           THE COUNTERPARTY SHALL FAIL TO PAY IN FULL WHEN DUE THE THIRTEENTH
AMENDMENT EXTENSION FEE AS REQUIRED UNDER SECTION 3(B) OF THE THIRTEENTH
AMENDMENT; OR


 


(O)           AT ANY TIME SUBSEQUENT TO THE EFFECTIVENESS OF THE THIRTEENTH
AMENDMENT (I) THE COUNTERPARTY SHALL FAIL TO MAINTAIN A BORROWING BASE
AVAILABILITY (AS DEFINED IN THE CREDIT AGREEMENT) IN AN AMOUNT AT LEAST EQUAL TO
$10,000,000, AS REPORTED BY THE COUNTERPARTY IN ITS MOST RECENT BORROWING BASE
REPORT PROVIDED TO THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 5.06(E) OF THE
CREDIT AGREEMENT, OR (II) THE DEFINITION OF BORROWING BASE CONTAINED IN THE
CREDIT AGREEMENT AS OF THE EFFECTIVE DATE OF THE THIRTEENTH AMENDMENT SHALL BE
AMENDED, OR ANY PROVISION THEREOF SHALL BE WAIVED, IN EITHER CASE WITHOUT THE
PRIOR WRITTEN CONSENT OF THE HEDGE PROVIDER.  FOR PURPOSES OF DETERMINING THE
BORROWING BASE ON ANY DATE, THE AMOUNT DEDUCTED AS THE SWAP TERMINATION VALUE OF
THE SWAP CONTRACTS (AS EACH SUCH TERM IS DEFINED IN THE CREDIT AGREEMENT) WITH
RESPECT TO ALL HEDGING TRANSACTIONS IN EFFECT ON SUCH DATE SHALL BE THE
UNSECURED EXPOSURE AS OF SUCH DATE; OR


 


(P)           A LETTER OF CREDIT IS NOT ISSUED BY 4:00 PM ON AUGUST 3, 2009 THAT
CONTAINS THE TERMS SPECIFIED IN SECTION 6(A) OF THE THIRTEENTH AMENDMENT.”


 


(I)            SECTION 5.06(L) OF THE MASTER TRANSACTION AGREEMENT IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


 

“(l)          Borrowing Base Reports.  So long as the Master Transaction
Agreement is in force and the Commitments thereunder have not been terminated,
the Company shall provide to the Hedge Provider (i) a copy of each Borrowing
Base Report provided to the Administrative Agent pursuant to Section 5.06(e) of
the Credit Agreement, and (ii) immediate written notice of any proposed
modification or waiver of any provision of the definition of the term “Borrowing
Base” contained in the Credit Agreement.”

 

Section 3.               Payment of Extension Fee and Payment of Accrued
Receipts.

 


(A)           THE COUNTERPARTY AND THE GUARANTORS HEREBY ACKNOWLEDGE AND AGREE
THAT THE TWELFTH AMENDMENT EXTENSION FEE HAS BEEN FULLY EARNED BY THE HEDGE
PROVIDER AND NO AMOUNT THEREOF IS REFUNDABLE.


 


(B)           THE COUNTERPARTY AND THE GUARANTORS HEREBY AGREE TO PAY TO THE
HEDGE PROVIDER, IN IMMEDIATELY AVAILABLE FUNDS ON OR PRIOR TO THE AMENDMENT
EFFECTIVE DATE, THE THIRTEENTH AMENDMENT EXTENSION FEE.  THE THIRTEENTH
AMENDMENT EXTENSION FEE SHALL BE DEEMED TO BE FULLY EARNED BY THE HEDGE PROVIDER
AS OF THE AMENDMENT DATE AND IS NOT SUBJECT TO ANY REFUND OR RECALL.


 


(C)           THE HEDGE PROVIDER SHALL PAY TO THE COUNTERPARTY, IN IMMEDIATELY
AVAILABLE FUNDS NOT LATER THAN 4:00 P.M. ON THE SECOND (2ND) BUSINESS DAY
FOLLOWING THE DATE, IF ANY, ON WHICH THE HEDGE PROVIDER IS REPLACED UNDER THE
HEDGING FACILITY BY NOVATION OR

 

--------------------------------------------------------------------------------



 


OTHERWISE, AND ON WHICH ALL OBLIGATIONS OF THE COUNTERPARTY UNDER THE HEDGING
FACILITY ARE PAID IN FULL OR OTHERWISE SATISFIED, AND NO FURTHER COMMITMENT IS
PROVIDED BY OR AVAILABLE FROM THE HEDGE PROVIDER UNDER THE MASTER TRANSACTION
AGREEMENT OR THE ISDA MASTER AGREEMENT, AN AMOUNT EQUAL TO THE ACCRUED RECEIPTS.


 

Section 4.               Specified Events.

 


(A)           HEDGE PROVIDER AGREES, WITH RESPECT TO THOSE TRIGGER EVENTS (AS
DEFINED IN THE CREDIT AGREEMENT) THAT COULD CONSTITUTE AN EVENT OF DEFAULT AS
DEFINED IN AND UNDER THE CREDIT AGREEMENT AND THAT HAVE BEEN WAIVED IN WRITING
BY THE LENDERS UNDER THE CREDIT AGREEMENT PURSUANT TO THE CREDIT AGREEMENT SIXTH
AMENDMENT, THAT, SOLELY IF AND TO THE EXTENT EXPRESSLY WAIVED IN WRITING BY THE
LENDERS IN THE CREDIT AGREEMENT SIXTH AMENDMENT AND NOT THEREAFTER RESCINDED, NO
SUCH EVENT OF DEFAULT CAUSED BY ANY SUCH TRIGGER EVENT SHALL CONSTITUTE A
SPECIFIED EVENT UNDER THE MASTER TRANSACTION AGREEMENT.


 


(B)           EXCEPT AS EXPRESSLY PROVIDED IN SECTION 4(A) ABOVE, ALL OF THE
TERMS AND PROVISIONS OF THE MASTER TRANSACTION AGREEMENT AND ALL TRANSACTION
DOCUMENTS ARE AND SHALL REMAIN IN FULL FORCE AND EFFECT.  SECTION 4(A) SHALL NOT
BE CONSTRUED (I) AS A WAIVER OR AMENDMENT OF ANY PROVISION OF THE MASTER
TRANSACTION AGREEMENT (INCLUDING THE OCCURRENCE OF ANY SPECIFIED EVENT AND THE
EFFECT OF SUCH OCCURRENCE OTHER THAN UNDER THE CONDITIONS EXPRESSLY SET FORTH IN
SECTION 4(A)) OR THE TRANSACTION DOCUMENTS, (II) FOR ANY PURPOSE EXCEPT AS
EXPRESSLY SET FORTH HEREIN OR (III) AS A CONSENT TO ANY FURTHER OR FUTURE ACTION
ON THE PART OF COUNTERPARTY.


 

Section 5.               Specified Agreements.   Counterparty shall, as soon as
possible, but in any event within one (1) Business Day after entering into any
amendment, restatement, modification, amendment and restatement or side letter
in connection with the Credit Agreement or any Transaction Document (any of the
foregoing, a “Specified Agreement”), notify the Hedge Provider in writing of
such event and provide a copy of any such Specified Agreement to the Hedge
Provider.  If any Specified Agreement includes any additional negative covenant,
Trigger Event or Event of Default (each as defined in the Credit Agreement) or
any provision similar in substance thereto in favor of the Lenders or any of the
Lenders, then the Master Transaction Agreement and/or this Amendment, as
applicable, shall be automatically amended to include, for the benefit of the
Hedge Provider, any such rights, provisions and/or benefits.

 

Section 6.               Conditions to Effectiveness.  This Amendment shall be
effective on the date on which the Hedge Provider shall have received each of
the following, in form and substance satisfactory to the Hedge Provider:

 


(A)           WRITTEN EVIDENCE IN FORM AND SUBSTANCE SATISFACTORY TO THE HEDGE
PROVIDER THAT (I) THE COUNTERPARTY HAS SENT A WRITTEN REQUEST TO THE LENDERS
ASKING THAT THE STATED EXPIRATION DATE OF THE LETTER OF CREDIT PROVIDED BY THE
COUNTERPARTY PURSUANT TO THE MASTER TRANSACTION AGREEMENT IN THE AMOUNT OF
$35,000,000 BE EXTENDED TO PROVIDE FOR EXPIRY OF THE LETTER OF CREDIT NO EARLIER
THAN SEPTEMBER 24, 2009 AND (II) ANY AND ALL THIRD PARTY CONSENTS OR WAIVERS
REQUIRED IN CONNECTION WITH THIS AMENDMENT HAVE BEEN OBTAINED;

 

--------------------------------------------------------------------------------



 


(B)           COUNTERPARTS OF THIS AMENDMENT, DULY EXECUTED AND DELIVERED BY THE
COUNTERPARTY AND THE GUARANTORS;


 


(C)           WRITTEN EVIDENCE OF CORPORATE AUTHORITY SATISFACTORY TO THE HEDGE
PROVIDER, WHICH MAY INCLUDE AN OPINION OF OUTSIDE COUNSEL, REGARDING THE
AUTHORITY OF COUNTERPARTY AND ALL GUARANTORS TO EXECUTE AND DELIVER THIS
AMENDMENT AND TO FULFILL THEIR RESPECTIVE OBLIGATIONS HEREUNDER;


 


(D)           WRITTEN EVIDENCE IN FORM AND SUBSTANCE SATISFACTORY TO THE HEDGE
PROVIDER THAT THE CREDIT AGREEMENT SIXTH AMENDMENT HAS BEEN FULLY EXECUTED AND
DELIVERED BY EACH PARTY THERETO;


 


(E)           THE SEVENTH AMENDMENT TO THE SCHEDULE TO THE ISDA MASTER AGREEMENT
HAS BEEN EXECUTED AND DELIVERED BY THE HEDGE PROVIDER AND THE COUNTERPARTY;


 


(F)            THE HEDGE PROVIDER HAS RECEIVED THE THIRTEENTH AMENDMENT
EXTENSION FEE IN IMMEDIATELY AVAILABLE FUNDS; AND


 


(G)           THE HEDGE PROVIDER HAS RECEIVED WRITTEN EVIDENCE IN FORM AND
SUBSTANCE SATISFACTORY TO THE HEDGE PROVIDER THAT OUTSIDE COUNSEL TO THE HEDGE
PROVIDER HAS RECEIVED ALL OF ITS DOCUMENTED LEGAL FEES AND DISBURSEMENTS
INCURRED UP TO AND INCLUDING THE AMENDMENT EFFECTIVE DATE, WHICH DOCUMENTED FEES
MAY INCLUDE REASONABLE PROVISIONS FOR POST-CLOSING FEES AND DISBURSEMENTS.


 

Section 7.               Representations and Warranties.  Each Transaction Party
hereby jointly and severally represents and warrants to the Hedge Provider that,
as of the Amendment Date and as of the Amendment Effective Date:

 


(A)           ALL REPRESENTATIONS AND WARRANTIES OF SUCH TRANSACTION PARTY
CONTAINED IN THE MASTER TRANSACTION AGREEMENT AND ANY OTHER TRANSACTION DOCUMENT
ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS WITH THE SAME EFFECT AS IF SUCH
REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON THE AMENDMENT DATE (IT BEING
UNDERSTOOD AND AGREED THAT ANY REPRESENTATION WHICH BY ITS TERMS IS MADE AS OF A
SPECIFIED DATE SHALL BE REQUIRED TO BE TRUE AND CORRECT ONLY AS OF SUCH
SPECIFIED DATE);


 


(B)           NO SPECIFIED EVENT, AND NO EVENT OF DEFAULT OR TERMINATION EVENT
ON THE PART OF ANY TRANSACTION PARTY, HAS OCCURRED AND IS CONTINUING;


 


(C)           THE COUNTERPARTY HAS DELIVERED A COPY OF THIS AMENDMENT  IN ITS
FINAL FORM TO THE ADMINISTRATIVE AGENT AND THE LENDERS UNDER THE CREDIT
AGREEMENT PRIOR TO THE TIME THAT THE ADMINISTRATIVE AGENT AND THE LENDERS UNDER
THE CREDIT AGREEMENT HAVE EXECUTED AND DELIVERED THE CREDIT AGREEMENT SIXTH
AMENDMENT;


 


(D)           NO AUTHORIZATION, APPROVAL, CONSENT, WAIVER OR OTHER ACTION BY,
AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON
IS REQUIRED FOR THE DUE EXECUTION, DELIVERY AND PERFORMANCE BY ANY TRANSACTION
PARTY OF THIS AMENDMENT;

 

--------------------------------------------------------------------------------



 


(E)           THIS AMENDMENT HAS BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE
OR OTHER ORGANIZATIONAL ACTION OF EACH TRANSACTION PARTY AND HAS BEEN DULY
EXECUTED AND DELIVERED BY EACH TRANSACTION PARTY; AND


 


(F)            THIS AMENDMENT AND THE MASTER TRANSACTION AGREEMENT (AS AMENDED
BY THIS AMENDMENT) CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF EACH
TRANSACTION PARTY, ENFORCEABLE AGAINST EACH TRANSACTION PARTY IN ACCORDANCE WITH
ITS TERMS.


 

Section 8.               Release.  As a material part of the consideration for
the Hedge Provider to enter into this Amendment, each Transaction Party, on
behalf of itself and its officers, directors, equity holders, Affiliates,
successors and assigns, hereby releases and forever discharges the Hedge
Provider and their respective predecessors, officers, managers, directors,
shareholders, employees, agents, attorneys, representatives, subsidiaries, and
Affiliates (each a “Hedge Party”) from any and all claims, expenses, costs,
causes of actions or other losses or liabilities of any nature whatsoever
existing on the Amendment Date, including, without limitation, all claims,
expenses, costs, causes of actions or other losses or liabilities for or in
respect of contribution and indemnity, whether arising at law or in equity,
whether liability be direct or indirect, liquidated or unliquidated, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted, which any Transaction Party may have or claim to have against any
Hedge Party under, arising out of, in connection with, or in any way related to,
this Amendment or any Transaction Documents.  For the avoidance of doubt, the
provisions of this clause shall survive any termination of the Master
Transaction Agreement, as amended hereby.

 

Section 9.               Consent of Guarantors; Confirmation of Guarantees and
Transaction Documents.  Each Guarantor hereby consents to the execution,
delivery and performance of this Amendment and hereby confirms and agrees that,
notwithstanding the effectiveness of this Amendment, the Guarantee contained in
Article VIII of the Master Transaction Agreement and the terms and provisions of
each other Transaction Document are, and each of the same shall continue to be,
in full force and effect and arc hereby ratified and confirmed in all respects.

 

Section 10.             Governing Law.  This Amendment shall be governed by, and
construed and enforced in accordance with, the internal laws of the State of
New York without regard to conflict of laws principles.

 

Section 11.             Entire Agreement Transaction Document.  Except to the
extent specifically modified and amended by this Amendment, the Master
Transaction Agreement shall remain in full force and effect and is hereby
ratified and confirmed.  This Amendment, the Master Transaction Agreement and
the other Transaction Documents constitute the entire agreement and
understanding among the parties and supersede all prior agreements and
understandings, whether written or oral, among the parties hereto concerning the
transactions provided herein and therein.  This Amendment is and shall be deemed
to be a Transaction Document in all respects and for all purposes.

 

--------------------------------------------------------------------------------


 

Section 12.             Execution in Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be as effective as delivery of a manually executed
counterpart of this Amendment.

 

Section 13.             Headings.  The headings set forth in this Amendment are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.

 

Section 14.             Severability.  In case any provision in or obligation
under this Amendment shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 15.             Legal Fees; No Novation Fees.  In addition to the other
payments provided for herein, Counterparty and the Guarantors shall pay promptly
upon request by the Hedge Provider all legal fees incurred by the Hedge Provider
in connection with this Amendment not otherwise paid pursuant to Section 6(f) of
this Amendment.  The Hedge Provider agrees that, except as otherwise set forth
herein, no additional fees shall be due from the Counterparty or the Guarantors
in respect of the novation of the Hedging Facility or any similar transaction
related to Hedging Facility entered into by the Counterparty in furtherance of
the requirements of the Milestones set forth herein, other than amounts
representing costs and expenses actually and reasonably incurred by the Hedge
Provider and its outside counsel in connection therewith and any amount payable
in respect of the value of the Hedging Facility.

 

Section 16.             No Novation.  The parties intend that the execution and
delivery of this Amendment shall not constitute a novation of either Master
Transaction Agreement or any Hedging Transactions thereunder.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
Amendment Date.

 

 

COUNTERPARTY:

 

MXENERGY INC.

 

 

 

By:

/s/ Chaitu Parikh

 

 

Chaitu Parikh

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

GUARANTORS:

 

MXENERGY ELECTRIC INC.

 

MXENERGY HOLDINGS INC.

 

ONLINE CHOICE INC.

 

MXENERGY GAS CAPITAL HOLDINGS CORP.

 

MXENERGY ELECTRIC CAPITAL HOLDINGS CORP.

 

MXENERGY GAS CAPITAL CORP.

 

MXENERGY ELECTRIC CAPITAL CORP.

 

MXENERGY CAPITAL HOLDINGS CORP.

 

MXENERGY CAPITAL CORP.

 

MXENERGY SERVICES INC.

 

INFOMETER.COM INC.

 

 

 

 

By:

/s/ Chaitu Parikh

 

 

Chaitu Parikh

 

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

HEDGE PROVIDER:

 

SOCIÉTÉ GÉNÉRALE

 

 

 

 

By:

/s/ GONZAGUE BATAILLE

 

 

Gonzague Bataille

 

 

Managing Director

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Refer Sixth Amendment, Waiver and Consent to the Third Amended and Restated
Credit Agreement, included as Exhibit 10.1 of this Form 8-K]

 

--------------------------------------------------------------------------------